Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered June 4,1982, convicting him of two counts of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant contends that the evidence is insufficient to prove beyond a reasonable doubt that he is criminally liable under Penal Law § 20.00 as an accomplice, for acting in concert with two other unapprehended perpetrators in the commission of robbery in the first degree.
In view of the jury verdict, we are required to review the evidence in the light most favorable to the People (People v Di Garolamo, 107 AD2d 1092). Minor discrepancies in the testimony of witnesses are not sufficient to require that a witness’s testimony be deemed incredible as a matter of law (People v Gruttola, 43 NY2d 116). By their verdict, it is apparent that the jury chose to discredit the testimony of defendant and conclude that he shared the intent of the other two armed perpetrators *873(see, People v Barnes, 50 NY2d 375; People v Pippins, 107 AD2d 826). Based upon the record, we find that the evidence was sufficient in both quality and quantity to prove the elements of the crime of robbery in the first degree beyond a reasonable doubt (People v Malizia, 62 NY2d 755, cert denied_US_, 105 S Ct 327; People v Barnes, supra, at p 381). Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.